DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 28 contains allowable subject matter because the prior art does not teach a network element for a public land mobile network, comprising: a memory comprising program code; a communication circuitry for communication with entities in the public land mobile network; and a processing circuitry configured to execute the program code and according to the program code to cause: detect a registration request from a mobile communication device; detect whether the registration request requests access to a network slice with one-tier authentication with the network slice, and: if yes, cause a beginning of authenticating the mobile communication device with the network slice independently of any authentication between the mobile communication device and the public land mobile network.
Claims 29-34 contain allowable subject matter based on their dependence on independent claim 28.
Claim 35 contains allowable subject matter because the prior art does not teach a mobile communication device comprising: a memory comprising mobile communication device credentials specific to a network slice and a program code; a radio communication circuitry for wirelessly communication; and a processing circuitry configured to execute the program code and according to the program code to cause: detect using the radio communication circuitry an available public land mobile network that provides access to the network slice; form, based on the mobile communication device credentials, a registration request for one-tier authentication with the network slice independently of any authentication between the mobile communication device and the public land mobile network; and send, using the radio communication circuitry, the registration request to the available public land mobile network.
Claims 36-45 contain allowable subject matter based on their dependence on independent claim 35.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

III.	Claims 46-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun (US 2021/0112513 A1).
Regarding claim 46 Chun teaches a method in a mobile communication device (see paragraph [0228], a method of enabling a UE to efficiently search for and select a PLMN reads on a method in a mobile communication device) comprising: maintaining mobile communication device credentials specific to a network slice (see paragraph [0230], a network or operator transmits network slice function configuration information to a UE and this reads on maintaining mobile communication device credentials specific to a network slice); detecting from radio communication an available public land mobile network that provides access to the network slice (see paragraph [0235], The UE performs PLMN selection based on the network slice function configuration information, the UE searches for a PLMN supporting the network slice configured or the UE.  This reads on detecting from radio communication an available public land mobile network that provides access to the network slice); forming, based on the mobile communication device credentials, a registration request for requesting access to the network slice (see paragraph [0257], The UE performs a service request (e.g. registration request), wherein the NAS layer requests registration or network slice activation.  This reads on forming, based on the mobile communication device credentials, a registration request for requesting access to the network slice); and sending, using radio communication, the registration request to the available public land mobile network (see paragraph [0257] and claim 1, The UE performs PLMN selection (see paragraph [0235]) and performs a registration request (see paragraph [0257]) by transmitting the registration request to the selected PLMN (see claim 1).  This reads on sending, using radio communication, the registration request to the available public land mobile network).
	Regarding claim 47 Chun teaches wherein the public land mobile network is a 5G public land mobile network (see paragraphs [0161] – [0162], Network slicing is a feature of 5G (see paragraph [0161]).  A network slice is defined within a PLMN and includes 5G network access (see paragraph [0162]).  This indicates a 5G public land mobile network).

Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneider et al. 2018 IEEE Wireless Communications and Networking Conference (WCNC) discloses  providing strong 5G Mobile Network Slice Isolation for Highly Sensitive Third-Party Services including tenant control of a network slice, wherein the tenant may operate its own authentication function in a way that the tenant’s mobile devices are only authenticated by the tenant and need no additional authentication by the MNO (see section III. C. 2) Trust Relationships for Offer Type 2, page 3, first paragraph).
Qiao et al. Pub. No.: US 2019/0335392 A1 discloses 5G policy control for restricted local operator services including a registration procedure performed by the UE to get authorized to receive services, the UE sending a registration message (see paragraphs [0205] – [0206]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647